IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,210-01


                           EX PARTE JOHN PAUL ROSS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1195999D IN THE 396th DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery by threats

and sentenced to thirty years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Ross v. State, No. 02-11-000163-CR (Tex. App.—Fort Worth, delivered August 23, 2012, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

        Based on the record, which includes an affidavit filed by appellate counsel, the trial court has

entered findings of fact and conclusions of law that appellate counsel failed to timely notify
                                                                                                      2

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-11-00163-

CR that affirmed his conviction in Cause No. 1195999D from the 396TH District Court of Tarrant

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: October 9, 2013
Do not publish